Exhibit 10.10
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT, dated as of the _______________day of
_______________, _______________ (the “Grant Date”), by and between REPUBLIC
SERVICES, INC., a Delaware corporation (the “Company”) and _______________ (the
“Recipient”), is made pursuant and subject to the provisions of the Company’s
2007 Stock Incentive Plan, as it may be amended from time to time, (the “Plan”).
     1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which is being
provided via email and is incorporated herein by reference. All references to
the Company herein also shall be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.
     2. Grant of Restricted Stock. Subject to the terms and conditions of the
Plan and to the terms and conditions set forth in this Agreement, the Company
hereby grants to the Recipient _______________ shares of Restricted Stock.
Restricted Stock hereunder includes any shares or other securities the Recipient
may receive or be entitled to receive as a result of the ownership of the
original Restricted Stock, whether they are issued as a result of a share split,
share dividend, recapitalization or other subdivision or combination of shares
effected without receipt of consideration by the Company or the result of the
merger or consolidation of the Company or sale of assets of the Company.
     3. Vesting.
          (a) Vesting Schedule. Except as otherwise provided in Section 3(b)
hereof, the shares of Restricted Stock shall vest and become nonforfeitable on
the dates (each a “Vesting Date”) and in the percentages set forth in accordance
with the following schedule, provided that the Recipient’s continuous service
with the Company continues until the applicable Vesting Date:

          Vesting Date   Vesting Percentage
 
    25 %
 
    50 %
 
    75 %
 
    100 %

               Except as otherwise specifically provided herein, there shall be
no proportionate or partial vesting in the periods prior to each Vesting Date,
and all vesting shall occur only on the applicable Vesting Date.

 



--------------------------------------------------------------------------------



 



          (b) Acceleration of Vesting on Account of Death, Disability,
Retirement, Termination of Employment, or for Other Reasons.
          (i) Death or Disability. The shares of Restricted Stock not yet vested
and that have not previously been forfeited shall become 100% vested and
transferable in the event that the Recipient’s continuous service with the
Company terminates by reason of the Recipient’s death or Disability.
          (ii) Retirement. The shares of Restricted Stock not yet vested and
that have not previously been forfeited shall become 100% vested and
transferable in the event that the Recipient’s continuous service with the
Company terminates by reason of the Recipient’s retirement, if at the time of
such retirement, the Recipient:
          (A) is at least fifty-five (55) years old and has completed six
(6) years of continuous service with the Company or is at least sixty (60) years
old (without regard to years of service), and in either case has provided the
Company not less than twelve (12) months prior written notice of Recipient’s
intent to retire; or
          (B) is at least sixty (60) years old and has completed fifteen
(15) years of continuous service with the Company or is sixty-five (65) years
old and has completed five (5) years of continuous service with the Company.
               For purposes of determining years of continuous service, service
shall include service with any entity whose financial statements are required to
be consolidated with the financial statements of Republic, including service
with any such entity prior to the date on which the entity’s financial
statements were required to be so consolidated.
          (iii) Employment Agreement. The shares of Restricted Stock not yet
vested and that have not previously been forfeited shall become partially or
fully vested and transferrable at such times and in such amounts as may be
required pursuant to any employment or consulting agreement between the
Recipient and the Company.
          (c) Restrictions. The shares of Restricted Stock and any stock
distributions with respect to such Restricted Stock shall be subject to the
following restrictions during the period prior to the date on which they become
vested pursuant to this Section or the Plan (the “Restricted Period”):
          (i) The Restricted Stock shall be subject to forfeiture as provided
herein;
          (ii) The Restricted Stock may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, and neither the right to receive
the Restricted Stock nor any interest hereunder may be assigned by the Recipient
(other than by will or the laws of descent and distribution), and any attempted
assignment not so permitted shall be void;

-2-



--------------------------------------------------------------------------------



 



          (iii) Promptly following the Grant Date, the Company shall issue a
certificate or other indicia of ownership representing the shares of Restricted
Stock awarded hereunder. Any certificate of other indicia of ownership
representing the shares of Restricted Stock awarded hereunder shall be held in
escrow by the Company and shall, in the Company’s sole discretion, bear an
appropriate restrictive legend and be subject to appropriate “stop transfer”
orders. To facilitate the escrow of the shares of Restricted Stock awarded
hereunder with the Company, the Recipient shall deliver herewith the Stock Power
attached hereto as Exhibit A executed in blank by the Recipient and dated as of
the date hereof; and
          (iv) Any additional stock or other securities or property that may be
issued or distributed with respect to the Restricted Stock awarded hereunder as
a result of any stock dividend, stock split, business combination or other event
shall be subject to the restrictions and other terms and conditions set forth in
this Agreement.
          (d) Forfeiture of Restricted Stock. If the Recipient’s continuous
service with the Company is terminated for any reason, any shares of Restricted
Stock that have not previously vested and that do not vest as a result of such
termination, shall be forfeited immediately upon termination of the Recipient’s
continuous service.
          (e) Receipt of Common Stock. At or after the end of the applicable
Restricted Period, the Recipient shall receive certificates or other indicia of
ownership for Common Stock equal to the number of shares of Restricted Stock
that became vested at the end of that Restricted Period, free and clear of the
restrictions set forth in this Agreement, except for any restrictions necessary
to comply with federal and state securities laws. Any certificates representing
such shares shall be released to the Recipient as promptly as practical
following the Recipient’s becoming entitled to receive such shares.
          (f) Shareholder Rights. The Recipient shall, subject to the
restrictions set forth herein, have all rights of a shareholder with respect to
any shares of Restricted Stock, including the right to vote such shares and the
right to receive cash dividends and, except as otherwise provided in Section
3(c) hereof, other distributions thereon.
          (g) Section 83(b) Election and Tax Withholding.
          (i) The Recipient may elect, within thirty (30) days of the Grant
Date, to include in gross income for federal income tax purposes an amount equal
to the fair market value (as of the Grant Date) of the Restricted Stock pursuant
to Section 83(b) of the Code.
          (ii) The Recipient shall pay to the Company, or make arrangements
satisfactory to the Committee for payment of, any federal, state or local taxes
of any kind required by law to be withheld with respect to the Restricted Stock
(including without limitation the vesting thereof) and any dividends or other
distributions made by the Company to the Recipient with respect to the
Restricted Stock as and when the Company determines those amounts to be due, and
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to Recipient

-3-



--------------------------------------------------------------------------------



 



any federal, state, or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock or any dividends or other distributions
made by the Company to the Recipient with respect to any Restricted Stock.
          (iii) The Recipient may elect, by notice to the Committee, to satisfy
his or her minimum withholding tax obligation with respect to the granting or
vesting of the Restricted Stock by the Company’s withholding a portion of the
shares of Common Stock otherwise deliverable to the Recipient, such shares being
valued at their fair market value as of the date on which the taxable event that
gives rise to the withholding requirement occurs, or by the Recipient’s delivery
to the Company of a portion of the shares previously delivered by the Company,
such shares being valued at their fair market value as of the date of delivery
of such shares by the Recipient to the Company.
     4. Forfeiture by Reason of Detrimental Activity. The shares of Restricted
Stock shall be subject to Section 15(n) of the Plan. Notwithstanding any other
provision of this Agreement to the contrary, if the Recipient engages in any
Detrimental Activity at any time prior to or during the one year period after
any shares of Restricted Stock become vested (such nonvested shares sometimes
being referred to as the “Forfeitable Shares”), the Company shall, upon the
recommendation of the Committee in its sole and absolute discretion, be entitled
to (a) immediately terminate and cancel any portion of the shares of Restricted
Stock that have not previously vested, and (b) require that the Recipient
(i) return to the Company any Forfeitable Shares, or if such Forfeitable Shares
are not still owned by the Recipient, that the Recipient pay to the Company an
amount equal to the fair market value of such Forfeitable Shares on the date
they were issued, or if later, the date on which they became vested, and
(ii) return to the Company any cash or other property (other than Common Stock)
received by the Recipient from the Company pursuant to this Agreement.
     5. Right to Set Off. By accepting this Agreement, the Recipient consents to
a deduction from any amounts the Company owes the Recipient from time to time
(including amounts owed to the Recipient as wages or other compensation, for any
benefits, or vacation pay, as well as any other amounts owed to the Recipient by
the Company), up to the dollar amount the Recipient owes the Company under
Section 4 hereof. Whether or not the Company elects to make any set off in whole
or in part, if the Company does not recover by means of set off the full amount
the Recipient owes the Company calculated as set forth in Section 4 hereof, the
Recipient agrees to pay immediately the unpaid balance to the Company.
     6. Board of Director Discretion. The Recipient may be released from his or
her obligations under Sections 4 and 5 hereof only if the Board of Directors of
the Company, or a duly authorized committee thereof, determines, in its sole and
absolute discretion, that such action is not adverse to the interests of the
Company.
     7. No Right to Continued Employment or Service. This Agreement does not
confer upon the Recipient any right with respect to continuance of employment or
service by the Company, nor shall it interfere in any way with the right of the
Company to terminate the Recipient’s employment at any time.

-4-



--------------------------------------------------------------------------------



 



     8. Change of Control or Capital Structure.
          (a) Subject to any required action by the shareholders of the Company,
the number of shares of Restricted Stock covered by this award shall be
proportionately adjusted and the terms of the restrictions on such shares shall
be adjusted as the Committee shall determine to be equitably required for any
increase or decrease in the number of issued and outstanding shares of Common
Stock of the Company resulting from any stock dividend (but only on the Common
Stock), stock split, subdivision, combination, reclassification,
recapitalization or general issuance to the holders of Common Stock of rights to
purchase Common Stock at substantially below Fair Market Value or any change in
the number of such shares outstanding effected without receipt of cash or
property or labor or services by the Company or for any spin-off, spin-out,
split-up, split-off or other distribution of assets to shareholders.
          (b) The Restricted Stock shall not become immediately vested in the
event that a Change in Control occurs, except to the extent required in any
employment agreement or consulting agreement between the Company and the
Recipient. In the event of a change in the Common Stock as presently
constituted, which is limited to a change in all of its authorized shares
without par value into the same number of shares with par value, the shares
resulting from any such change shall be deemed to be the Common Stock within the
meaning of the Plan.
          (c) The award of Restricted Stock pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
the Recipient and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.
     10. Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that a court of competent jurisdiction should determine
that any time period provided for in Section 4 is unenforceable, then such
period shall be reduced to the longest period of time which such court shall
deem enforceable, taking into consideration the purpose and intent of the Plan
to serve the interests of the Company and its shareholders.
     11. Notices. All notices or other communications with respect to the
Restricted Stock shall be deemed given and delivered in person or by facsimile
transmission, telefaxed, or mailed by registered or certified mail (return
receipt requested, postage prepaid) to the Company’s Stock

-5-



--------------------------------------------------------------------------------



 



Option Administrator at the following address (or such other address, as shall
be specified by like notice of a change of address) and shall be effective upon
receipt:
Stock Option Administrator
Republic Services, Inc.
18500 North Allied Way
Phoenix, AZ 85054
     12. Waiver. The failure of any party at any time to require strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
require strict performance of the same condition, promise, agreement or
understanding at a subsequent time.
     13. Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Recipient hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.
     14. Recipient Bound by Plan. The Recipient hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms, conditions and
provisions thereof.
     15. Binding Effect. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Recipient’s heirs, legatees,
distributees and personal representatives.
     16. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The facsimile or
email transmission of a signed signature page, by any party to the other(s),
shall constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a
duly authorized officer, and the Recipient has affixed his or her signature
hereto.

            REPUBLIC SERVICES, INC.
                              RECIPIENT
                         

-6-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED, pursuant to a certain Restricted Stock Agreement
between Republic Services, Inc. and the undersigned dated _______________, I
hereby sell, assign and transfer unto Republic Services, Inc. all shares of the
restricted Common Stock of Republic Services, Inc. awarded to me on this date
and in the future under said Agreement and do hereby irrevocably constitute and
appoint the Secretary of Republic Services, Inc. as my attorney-in-fact to
transfer the said shares of stock on the books of Republic Services, Inc. with
full power of substitution in the premises.
     Dated: _______________

               

 